DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on November 11, 2020 is acknowledged. Because applicant did not distinctly and specifically communicate whether the election was made with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a) [R-07.2015]).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected polycrystalline cubic boron nitride, there being no allowable generic or linking claim. Election in the reply filed on November 11, 2020 was not made with or without traverse. Hence, the election has been treated as an election without traverse (MPEP § 818.01(a) [R-07.2015]).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020 was filed prior to the mailing date of the present Official action.  The submission is in compliance with the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a temperature selected from any one of no more than 1700°C”, and the claim also recites “no more than 1600°C, no more than 1500°C, no more than 1400°C and no more than 1300°C” which are all narrower statements of the broader range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “an average size selected 

Claim 5 recites the limitations "the matrix powder" and “the cBN powder” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant’s claim 5 depends from either independent claim 1 or dependent claim 2.  While dependent claim 2 does not recite either "the matrix powder" or “the cBN powder”, Applicant’s independent claim 1 recites in part “matrix precursor particles comprising particles having an average particle size no greater than 100 nm”, “cubic boron nitride, cBN, particles having an average particle size of at least 0.2 μm” and “sintering the mixed particles…”.  The Office provides an evidentiary reference, that is, a presentation entitled “An Introduction to Powders” by Freeman Technology (2015) (copy included herewith).  The presentation provides evidence the terms ‘powder’ and ‘particle’ each have specific meanings and said terms are not interchangeable.  Applicant must decide whether the matrix and cBN materials are either particles or powders and amend claim 5 accordingly or, perhaps, clarify the matrix and cBN materials are both ‘powders’ whose respective individual constituent ‘particles’ [per the evidence provided by the presentation] have certain physical properties, e.g., respective average particle sizes.  Appropriate correction is required.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 1 recites in part “matrix precursor particles comprising particles having an average particle size no greater than 100 nm” and “sintering the mixed particles…”.  In contrast, Applicant’s dependent claim 5 recites in part "the matrix powder" and “the cBN powder”.  The Office provides an evidentiary reference, that is, a presentation entitled “An Introduction to Powders” by Freeman Technology (2015) (copy included herewith).  The presentation provides evidence the terms ‘powder’ and ‘particle’ each have specific meanings and said terms are not interchangeable.  For instance, the presentation provides evidence powders comprise particles and particles do not comprise powders (pages 6-9, Section 1, ‘What is a powder?’ of presentation).  As Applicant’s independent claim 1 recites “matrix precursor particles” and “cBN particles”, Applicant’s dependent claim 5 cannot recite “matrix powder” and “cBN powder” because a powder is not a constituent of a particle.  To the contrary, according to the evidentiary reference, a powder comprises particles.  Given Applicant’s independent claim 1 recites the average particle size of the matrix precursor particles and the cBN particles, yet Applicant refers to both as a powder in dependent claim 5, the Office is not certain whether Applicant’s invention in fact comprises a matrix precursor powder having an average particle size and a constituent, e.g., cBN particles having an average particle.  For this reason, Applicant’s independent claim 1, and all those claims depending therefrom, and dependent claim 5 in particular are indefinite for failing to particularly point out and distinctly claim the subject 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2017/0197886 A1 to Danda et al. (hereinafter “Danda”).

Referring to Applicant’s independent claim 1, Danda teaches a method of making a polycrystalline cubic boron nitride, PCBN, material (pars. [0068-71], [0082-88]), the method comprising: mixing (par. [0083]) matrix precursor particles comprising particles (pars. [0068-71], [0083]) of cubic boron nitride and an aluminum compound having average particle sizes of not less than 0.1 μm and not greater than 10 μm and not more than 80 nm, respectively (pars. [0031-32], [0042-44]), the matrix precursor particles comprising an aluminium compound (pars. [0042-44]), with between no less than 20 and 80 weight per cent of cubic boron nitride, cBN, particles (par. [0032]) having an average particle size of not less than 0.1 μm and not greater than 10 μm (par. [0031]); sintering (par. [0087]) the mixed particles at a temperature of no less than 1300°C and no more than 1700°C (par. [0088]), and a pressure of not less than 4 GPa and not more than 7 GPa (par. [0088]) to form the PCBN material comprising particles of cBN dispersed in a matrix material (par. [0088]). All the ranges taught by Danda render obvious Applicant’s claimed ranges.  MPEP 2144.05 [R-10.2019] (I) The average precursor particle sizes of the cubic boron nitride and the aluminum compound taught by Danda share the lowest endpoint or lie within Applicant’s claimed range of “no greater than 100 nm”.  The amount of cubic boron 

Referring to Applicant’s claim 2, Danda teaches the matrix material further comprises titanium compounds of any of carbon and nitrogen, such as TiC and TiN (pars. [0061-64]).

Referring to Applicant’s claim 3, Danda teaches the matrix material comprises any of titanium carbide (par. [0064]), titanium nitride (par. [0064]), titanium diboride (par. [0064]), aluminium nitride (par. [0064]) and aluminium oxide (pars. [0042-44]).

Referring to Applicant’s claim 4, Danda teaches the method further comprises sintering at a temperature selected from any one of no less than 1300°C and no more than 1700°C (par. [0088]). The range taught by Danda renders obvious Applicant’s claimed range.  The sintering temperature range taught by Danda lies within and shares the highest endpoint of Applicant’s claimed range of “no more than 1700°C”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, Danda teaches the method comprises providing cBN particles with an average size of not less than 0.1 μm and not greater than 10 μm (pars. [0031-32]). The range taught by Danda renders obvious Applicant’s claimed range.  The cBN particles average size range taught by Danda overlaps Applicant’s claimed range of “between 0.2 and 15 μm”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, Danda teaches the method comprises providing cBN particles with an average size of not less than 0.1 μm and not greater than 10 μm (pars. [0031-32]). The range taught by Danda renders obvious Applicant’s claimed range.  The cBN particles average size range taught by Danda overlaps Applicant’s claimed range of “greater than 1 μm”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 9, Danda teaches the method further comprises: sintering the mixed particles at a temperature of no less than 1300°C and no more than 1700°C (par. [0088]), and a pressure of not less than 4 GPa and not more than 7 GPa (par. [0088]) to form the PCBN material comprising particles of cBN dispersed in a matrix material (par. [0088]). The sintering temperature and pressure ranges taught by Danda render obvious Applicant’s claimed ranges.  The sintering temperature range taught by Danda lies within and shares the highest endpoint of Applicant’s claimed range of “no less than 1000°C and no more than 2200°C”.  MPEP 2144.05 [R-10.2019] (I) The sintering pressure range taught by Danda overlaps Applicant’s claimed range of “at least 6 GPa”.  The teaching “wherein the matrix material particles have a d90 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Danda.  The teaching “wherein the matrix material particles have a d75 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Danda.  Danda teaches the cubic boron nitride have an average particle size of not less than 0.1 μm and not more than 10 μm (par. [0032]).  With respect to measuring particle size, Danda teaches further using a scanning electron microscope to obtain a reflection electron image and subjecting said image to a binarization process using image analysis software to calculate equivalent circle diameters of the cBN particles (par. [0035]). Danda teaches the calculated equivalent circle diameters of the cBN particles are employed for the average particle size of the cBN particles (par. [0035]).  With this knowledge, when the average particle size of the cubic boron nitride is 0.1 μm, that is, 100 nm, the average particle size of the cubic boron nitride of Danda meets a “d75” measurement of “no more than 100 nm” according to Applicant’s claim language.  For this reason, the teaching “wherein the matrix material particles have a d75 when .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2017/0197886 A1 to Danda et al. (hereinafter “Danda”) as applied to claims 1 or 2 above, and further in view of United States Patent No. 7,670,980 B2 to Dahl (hereinafter “Dahl”).

Referring to Applicant’s claim 5, although Danda teaches mixing the matrix precursor particles and cBN particles (par. [0083] of Danda), Danda does not teach explicitly “the step of intimately mixing the matrix powder and the cBN powder comprises any of wet acoustic mixing, dry acoustic mixing and attrition milling” according to Applicant’s claim language.
However, Dahl teaches a cutting tool insert composed of a composite comprising a cBN-phase and a binder phase comprising a titanium carbonitride phase and a TiB2 phase (See Abstract of Dahl).  In carrying out the fabrication of the cutting tool, Dahl teaches the cBN-bodies are prepared by ball milling powders of 65 vol % cBN with bimodal grain size distribution comprising 30 vol-% of 0.2-0.6 μm cBN grains and the rest being 2-4 μm together with a non-stoichiometric ceramic binder phase Ti(C0.3N0.7)0.8 and 6 wt % Al binder phase (col. 4, ll. 20-27; Example 1 of Dahl).  Dahl teaches further the binder and ceramic binder had been attrition milled to produce a fine grained intimate mixture thereof prior to ball milling with cBN (col. 4, ll. 27-29; Example 1 of Dahl).  There is a reasonable expectation the mixing technique of Danda can be modified using Dahl’s teachings and utilize specifically attrition milling as the mixing technique.  Both Danda and Dahl teach fabricating polycrystalline cubic boron nitride composites and, in the process of fabrication, teach mixing the composite constituents (pars. . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2017/0197886 A1 to Danda et al. (hereinafter “Danda”) as applied to claims 1 or 2 above, and further in view of United States Patent No. 8,148,282 B2 to Kountanya et al. (hereinafter “Kountanya”).

Referring to Applicant’s claim 8, Danda does not teach explicitly the method disclosed therein comprises “providing cBN particles having a multi-modal average size distribution” according to Applicant’s claim language.
However, Kountanya teaches a cubic boron nitride (cBN) composite with improved properties for continuous machining of gray cast iron (See Abstract; col. 3, ll. 19-22 of Kountanya).  Kountanya teaches the composite includes a CBN portion and a non CBN portion (col. 3, ll. 21-22 of Kountanya).  Kountanya teaches the CBN particles in the composite are at least bimodal in size distribution, and preferably a multimodal distribution (col. 3, ll. 25-27 of Kountanya).  Kountanya teaches other distributions, such as substantially homogeneous .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2017/0197886 A1 to Danda et al. (hereinafter “Danda”) as applied to claims 1 or 2 above, and further in view of United States Patent No. 9,327,385 B2 to Webb et al. (hereinafter “Webb”).

Referring to Applicant’s claim 10, although Danda teaches preparing raw materials of the sintered compact by mixing and blending with a ball mill prior to being sintered (pars. [0068-71] of Danda), Danda does not teach explicitly the method disclosed therein further comprises the step of “prior to sintering the mixed particles, compacting the mixed particles to form a green body using any of a hand press, a cubic press and cold isostatic pressing” according to Applicant’s claim language.
However, Webb teaches a method of making a near-net superhard material body (See Abstract of Webb).  Webb teaches exemplary embodiments provide a body with desired shapes with an ability to maintain the shape and achieve full density during the HPHT step (col. 4, ll. 20-22 of Webb).  Webb teaches said exemplary embodiments may steer the composition after HPHT by carefully monitoring the raw materials, the milling/blending and granulating steps as well as the reactions during pre-sintering (col. 4, ll. 22-25 of Webb).  More specifically, Webb teaches said exemplary embodiments may minimize the distortion during HPHT by optimizing the green density and strength after compaction and pre-sintering (col. 4, ll. 25-28 of Webb).  Webb teaches the compaction step is critical since it creates density gradients in the green which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731